EXHIBIT 10.1

 

CANCELLATION AGREEMENT

 

by and among

 

BANNY COSMIC INTERNATIONAL HOLDINGS, INC. (NEVADA)

 

and

 

BANNY INTERNATIONAL TRADING CO. LTD. (of MACAU)

 

and

 

CHOI KAI WENG

 

THIS CANCELLATION GREEMENT dated as of the 10th day of September, 2018 (the
“Agreement”) among Banny Cosmic International Holdings, Inc. (formerly Wincash
Apolo Gold & Energy Inc.), a State of Nevada company (“Banny Cosmic” or the
“Company”), Banny International Trading Co. Ltd. (“Banny International”), a
Macau corporation, and Choi Kai Weng (“Choi”), collectively hereafter referred
as the parties (the “Parties”).

 

WHEREAS Banny Cosmic had acquired the brand name “Banny Choice” and the right to
use Banny International’s sale distribution network under a Sale and Purchase
Agreement dated April 3, 2018;

 

WHEREAS Choi is the sole shareholder of Banny International;

 

WHEREAS, Banny Cosmic had issued 36,500,000 shares (the “Shares”) of the
Company’s common stock and an option (“Option”) to acquire 36,500,000 shares of
the Company’s common stock at an exercise price of $0.25 per share to Banny
International Group (Holdings) Limited in exchange for the purchase by Banny
Cosmic of Banny International’s brand name “Banny Choice” and the right to use
Banny International’s sale distribution network throughout Asia and other parts
of the world; and

 

NOW THERFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound, the Parties hereby agree as follows:

 

ARTICLE I: THE CANCELLATION TRANSACTION

 

Section 1.1: The Cancellation Transaction

 

The Parties agrees to cancel the transaction described in the above Sale and
Purchase Agreement dated April 3, 2018. As a part of this cancellation
transaction, the 36,500,000 Shares issued to Banny International Group
(Holdings) Limited shall be returned to the Company’s treasury for cancellation,
and the Option to acquire 36,500,000 shares of the Company’s common stock at an
exercise price of $0.25 per share granted to Banny International Group
(Holdings) Limited shall be cancelled.

 



  1

   



 

ARTICLE II: TRANSACTION CLOSING

 

Section 2.1: Closing

 

The Closing shall be held on a date and at a place agreed by the Parties (the
“Closing”), which date shall be no later than the Closing Date indicated in this
agreement.

 

ARTICLE III: REPRESENTATIONS AND WARRANTIES OF BANNY COSMIC

 

Banny Cosmic represents and warrants to Banny International and Choi as of the
date hereof that:

 

Section 3.1: Existence and Power

 

Banny Cosmic is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada. Banny Cosmic has the requisite
corporate power and authority to own or lease all its properties and assets and
to carry on its business as it is now being conducted and is duly licensed or
qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary.

 

Section 3.2: Authorization

 

The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of Banny Cosmic and its
subsidiary, and this Agreement is a valid and binding obligation of the Company,
enforceable against it in accordance with their terms.

 

Section 3.3: Board Approvals

 

The transactions contemplated by this Agreement have been adopted, approved and
declared advisable by the Board of Directors of Banny Cosmic.

 

ARTICLE IV: REPRESENTATIONS AND WARRANTIES OF BANNY INTERNATIONAL

 

Banny International represents and warrants to Banny Cosmic as of the date
hereof that:

 

Section 4.1: Existence and Power

 

Banny International is a corporation duly incorporated, validly existing and in
good standing under the laws of Macau. Banny International has the requisite
corporate power and authority to own or lease all its properties and assets and
to carry on its business as it is now being conducted and is duly licensed or
qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary.

 



  2

   



 

Section 4.2: Authorization

 

The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of Banny International, and this
Agreement is a valid and binding obligation of Banny International, enforceable
against it in accordance with their terms.

 

Section 4.3: Board Approvals

 

The transactions contemplated by this Agreement and the compliance with the
terms of this Agreement, have been adopted, approved and declared advisable by
the Board of Directors of Banny International.

 

ARTICLE V: CONDITIONS TO TRANSACTION CLOSING

 

Section 5.1: Conditions to Each Party’s Obligation to Effect the Transaction

 

The respective obligations of the Parties hereunder to effect the Transaction
shall be subject to the fact that no order, injunction or decree being issued by
any court or agency of competent jurisdiction or other law preventing or making
illegal the consummation of the Transaction shall be in effect.

 

ARTICLE VI: TERMINATION

 

Section 6.1: Termination by Consent

 

This Agreement may only be terminated by written consent of all Parties.

 

ARTICLE VII: MISCELLANEOUS TERMS

 

Section 7.1: Notices

 

All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given if
delivered personally, via email or by facsimile or seven days after having been
sent by certified mail, return receipt requested, postage prepaid, to the
Parties to this Agreement to such address as the parties to this Agreement shall
specify by notice to the other party.

 

Section 7.2: Further Assurances

 

Each party hereto shall do and perform or cause to be done and performed all
further acts and shall execute and deliver all other agreements, certificates,
instruments and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the consummation of the transactions contemplated hereby.

 



  3

   



 

Section 7.3: Fees and Expenses

 

Each party hereto shall pay all of its own fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby.

 

Section 7.4: Governing Law

 

This Agreement shall be governed and construed in accordance with the internal
laws of the State of Nevada.

 

Section 7.5: Entire Agreement

 

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties and/or their
affiliates with respect to the subject matter of this Agreement.

 

Section 7.6: Effect of Headings

 

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

 

Section 7.7: Severability

 

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be deemed to be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms to
the maximum extent permitted by law.

 

Section 7.8: Counterparts

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures were upon the same
instrument. No provision of this Agreement shall confer upon any person other
than the Parties hereto any rights or remedies hereunder.

 

Section 7.9: Closing Date

 

The transactions contemplated by this Agreement shall be completed within 5 days
upon the signing of this Agreement by the Parties (the “Closing Date”), unless
mutually agreed to a different date by the parties.

 



  4

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



BANNY COSMIC INTERNATIONAL HOLDINGS, INC.       Per: /s/ Liu Wenxin

Name:

Liu Wenxin

  Title:

Director and CEO

 

 

 

 

Dated: 10. Sep, 2018  

 

 

 

BANNY INTERNATIONAL TRADING CO. LTD.

 

 

 

 

Per:

/s/ Choi Kai Weng

 

Name:

Choi Kai Weng

 

Title:

Director

 

 

 

 

Dated:

10. Sep, 2018

 

 

 

 

CHOI KAI WENG

 

 

 

 

Signature

Choi Kai Weng

 

 

 

 

Dated:

10. Sep, 2018

 



 

 



5



 